FILED
                             NOT FOR PUBLICATION                             JAN 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD HUTASOIT,                                 No. 08-73209

               Petitioner,                        Agency No. A097-194-590

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Richard Hutasoit, a native and citizen of Indonesia, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

in part and grant in part the petition for review, and we remand.

      The record does not compel the conclusion that Hutasoit established

changed circumstances to excuse his untimely asylum application. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007).

Accordingly, his asylum claim fails.

      Substantial evidence supports the agency’s finding that Hutasoit’s

experiences in Indonesia, even considered cumulatively, did not rise to the level of

past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). In

addition, the record does not compel the conclusion that there is a pattern or

practice of persecution of Christians in Indonesia. See Wakkary v. Holder, 558
F.3d 1049, 1061 (9th Cir. 2009).

      In assessing Hutasoit’s individualized risk of future persecution, however,

the agency did not have the benefit of our opinions in Wakkary or Tampubolon v.

Holder, 610 F.3d 1056 (9th Cir. 2010). Accordingly, we grant the petition with

respect to Hutasoit’s withholding of removal claim and remand for the agency to

consider it under a disfavored group analysis. See INS v. Ventura, 537 U.S. 12, 16

(2002) (per curiam).


                                          2                                      08-73209
      Substantial evidence supports the agency’s denial of CAT relief because

Hutasoit failed to demonstrate it is more likely than not he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      Each party shall bear their own costs on this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           3                                       08-73209